     Case 1:20-cv-01255-NONE-SKO Document 24 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARIA C. HARGE,                                No. 1:20-cv-01255-NONE-SKO (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS DENYING
13                                                     PETITIONER’S MOTION FOR STAY AS
             v.                                        MOOT AND REFERRING MATTER BACK
14                                                     TO MAGISTRATE JUDGE FOR FURTHER
                                                       PROCEEDINGS
15    JIM ROBERSON, Warden,
                                                       (Doc. Nos. 5, 23)
16                       Respondent.
17

18

19          Petitioner Demaria C. Harge is a state prisoner proceeding pro se and in forma pauperis

20   with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred

21   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On January 29, 2021, the assigned magistrate judge issued findings and recommendations

23   recommending that petitioner’s motion to stay the proceedings be denied as moot. (Doc. Nos. 5,

24   23.) Petitioner initially moved for a stay pending exhaustion of his state remedies as to grounds

25   three and four, but he has since lodged an amended petition in which he represents that he has

26   now exhausted his state remedies. (Id.) Those findings and recommendations were served upon

27   all parties and contained notice that any objections thereto were to be filed within twenty-one (21)

28   days after service. No objections have been filed, and the deadline to do so has expired.
                                                       1
     Case 1:20-cv-01255-NONE-SKO Document 24 Filed 03/26/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court concludes that

 3   the magistrate judge’s findings and recommendations are supported by the record and proper

 4   analysis. Accordingly,

 5          1.      The findings and recommendations issued on January 29, 2021 (Doc. No. 23), are

 6   adopted in full;

 7          2.      Petitioner’s motion for stay (Doc. No. 5) is denied as moot; and

 8          3.      The matter is referred back to the assigned magistrate judge for further

 9   proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

10   IT IS SO ORDERED.
11
        Dated:     March 26, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
